DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 08/24/2022. Claims 1-5 and 7-19 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections under 35 U.S.C. 102 and 103 in the previous Office action dated 06/02/2022, Applicant amends at least all independent claims to include limitations, “wherein the bonding laver comprises a plurality of high refractive index particles having an average particle diameter equal to or less than 50 nm and a plurality of light scattering particles having a greater average particle diameter than the plurality of high refractive index particles; and wherein a portion of the bonding layer, comprising the plurality of high refractive index particles and the plurality of light scattering particles, has a greater refractive index than the light modulating layer,” and provides on page 8 of the amendment arguments which have been fully considered, but they are not persuasive because:
With respect to the limitation, “wherein the bonding laver comprises a plurality of high refractive index particles having an average particle diameter equal to or less than 50 nm,” Kwon explicitly discloses this limitation (see the below rejection.)
With respect to the limitation, “wherein the bonding laver comprises a plurality of light scattering particles having a greater average particle diameter than the plurality of high refractive index particles,” Kim656 explicitly discloses this limitation (see the below rejection.)
With respect to the limitation, “wherein a portion of the bonding layer, comprising the plurality of high refractive index particles and the plurality of light scattering particles, has a greater refractive index than the light modulating layer”, the modified Jang in view of Kwon and Kim656 obviously renders this limitation, since Jang discloses “the whole bonding layer having a greater refractive index than the light modulating layer” and the modified Jang in view of Kwon and Kim656 obviously renders “the bonding layer comprising the plurality of high refractive index particles and the plurality of light scattering particles” (see the below rejection.)
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2019/0221779 A1; hereinafter Jang) in view of Kwon et al. (US 2017/0133596 A1; hereinafter Kwon) and Kim et al. (US 2017/0261656 A1; hereinafter Kim656.)
As per claims 1-2, Jang discloses a display apparatus (see at least Fig. 7) comprising: 
a substrate (a substrate 110; Fig. 7;) 
a pixel layer (see at least Fig. 7, disclosing a pixel layer comprising elements [210, 190, 130]; also see Fig. 3 if necessary;) comprising a plurality of display devices on the substrate (see at least Fig. 7, disclosing a plurality of display devices [OLEDs 210] on the substrate 110;) 
an encapsulating member (301; Fig. 7) encapsulating the pixel layer (see at least Fig. 7;)
a light modulating layer (see at least Fig. 7, disclosing a light modulating layer comprising elements [OL1, OL2]) on the encapsulating member (see at least Fig. 7;) 
a functional layer (see at least Fig. 7, disclosing a functional layer comprising an element OL3) on the light modulating layer (see at least Fig. 7;) and 
a bonding layer (520; Figs. 7-8) between the light modulating layer and the functional layer to bond the light modulating layer and the functional layer (see at least Figs. 7-8,)
wherein the light modulating layer has openings (see at least Figs. 7-8; ¶ 109, openings LOPs) corresponding to the plurality of display devices (see at least Fig. 7,)
wherein the bonding layer fills the openings and has a refractive index that is greater than a refractive index of the light modulating layer and is equal to or greater than about 1.6 (see at least Figs. 7-8; ¶ 110, disclosing the bonding layer 520 filling the openings LOP and having a refractive index that is greater than a refractive index about of the light modulating layer [OL1, OL2], which is about 1.6,)
wherein an inner wall of a corresponding opening from among the openings comprises a lower end that is rounded to have a concave shape at a point at which a side surface of the light modulating layer meets an upper surface of the encapsulating member (see at least Figs. 7-8, disclosing an inner wall of a corresponding opening LOP from among the openings comprising a lower end that is rounded to have a concave shape at a point at which a side surface of the element OL1, which is a part of the side surface of the light modulating layer [OL1, OL2], meets an upper surface of the encapsulating member 301,) and
wherein a portion of the bonding layer has a greater refractive index than the light modulating layer (see at least Figs. 7-8; ¶ 110, disclosing the whole bonding layer 520 having a greater refractive index than the light modulating layer [OL1, OL2].)
Jang is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles, and a plurality of light scattering particles, as claimed.

However, in the same field of endeavor, Kwon discloses a related OLED display apparatus (see at least Fig. 1; ¶ 2) comprising a bonding layer (50) (see at least Fig. 1,) which comprises a bonding film (see at least Fig. 1, disclosing a bonding film comprising 51 and/or 52,) and a plurality of high refractive index particles having an average particle diameter equal to or less than 50 nm and distributed in the bonding film to scatter the light emitted from the organic layer to increase a light extraction efficiency of the OLED device (see at least Fig. 1; ¶ 60, disclosing a plurality of high refractive index nanoparticles p having an average particle diameter from 10 nm to 50 nm for obtaining a light scattering effect and distributed in the bonding film to scatter the light emitted from the organic layer to increase a light extraction efficiency of the OLED device.)
Jang, as discussed above, discloses the refractive index of the bonding layer being equal to or greater than about 1.6, but is silent to the bonding layer comprising a bonding film and a plurality of high refractive index particles distributed in the bonding film, as claimed. Kwon, as discussed above, remedies for the above deficiency of Jang by teaching the bonding layer comprising a bonding film, a plurality of high refractive index particles having an average particle diameter from 10 nm to 50 nm for obtaining a light scattering effect and distributed in the bonding film to scatter the light emitted from the organic layer to increase a light extraction efficiency of the OLED device. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Jang bonding layer to comprise a bonding film and a plurality of high refractive index particles, in view of the teaching in the Kwon reference, to improve the above modified display apparatus of the Jang reference for the predictable result of at least increasing a light extraction efficiency of the OLED device.
The above modified Jang in view of Kwon is still silent to a plurality of light scattering particles, as claimed.
However, in the same field of endeavor, Kim656 discloses a related OLED display apparatus (see at least Fig. 4; ¶ 74) comprising a bonding layer (AL/AL3) (see at least Figs. 4, 8,) which comprises a bonding film (BS2; see at least Fig. 8,) a plurality of high refractive index particles (DB2; see at least Fig. 8) distributed in the bonding film (BS2) (see at least Fig. 8,) and a plurality of scattered particles (DB1; see at least Fig. 8) distributed in the bonding film and having a greater average particle diameter than the plurality of high refractive index particles (see at least Fig. 8; ¶ 116, disclosing the scattered particles DB1 having a greater average particle diameter than the plurality of high refractive index particles DB2,) thereby reducing the sparkling phenomenon caused by excessive forward scattering light (see at least ¶ 118.)
The above modified Jang in view of Kwon, as discussed above, obviously renders the bonding layer comprising the bonding film and the plurality of high refractive index particles distributed in the bonding film, but is silent to a plurality of light scattering particles, as claimed.  Kim656, as discussed above, remedies for the above deficiency of Jang by teaching the bonding layer comprising the bonding film, the plurality of high refractive index particles distributed in the bonding film, and the plurality of scattered particles distributed in the bonding film and having a greater average particle diameter than the plurality of high refractive index particles, so as to reduce the sparkling phenomenon caused by excessive forward scattering light. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Jang bonding layer to further comprise a plurality of scattered particles, in view of the teaching in the Kim656 reference, to improve the above modified display apparatus of the Jang reference for the predictable result of at least reducing the sparkling phenomenon caused by excessive forward scattering light.
Accordingly, the above modified Jang in view of Kwon and Kim656 obviously renders all limitations of claims 1-2 including “wherein a portion of the bonding layer, comprising the plurality of high refractive index particles and the plurality of light scattering particles, has a greater refractive index than the light modulating layer”, since Jang, as discussed above, discloses “the whole bonding layer having a greater refractive index than the light modulating layer” and the above modified Jang in view of Kwon and Kim656 obviously renders “the bonding layer comprising the plurality of high refractive index particles and the plurality of light scattering particles.”

As per claim 3, the above modified Jang obviously renders the bonding layer comprising about 30 wt% to about 60 wt% of the plurality of high refractive index particles (see Kwon at least ¶ 11; ¶ 75:9-11) and the refractive index of the bonding layer being about 1.6 to about 1.8 (see the discussion in the rejection of claims 1-2; or see Jang at least ¶ 110.)
As per claim 4, the above modified Jang obviously renders the scattered particles distributed in the bonding film (see the discussion in the rejection of claims 1-2; or see the Kim656 at least Fig. 8, disclosing the bonding layer further comprising scattered particles DB1 distributed in the bonding film BS2.)
As per claim 7, Jang further discloses an input sensing layer (see at least Figs. 4A, 5, 7, disclosing the input sensing layer comprising a sensing electrode TE1) between the encapsulating member (301) and the light modulating layer (OL1, OL2) and comprising a sensing electrode (TE1) (see at least Fig. 7.) 
As per claim 8, Jang further discloses the sensing electrode comprising grid lines in a grid structure (see Jang at least Figs. 4A, 5) and the grid lines overlapping the light modulating layer (see Jang at least Figs. 4A, 5, 7.)
As per claim 9, Jang discloses each of the plurality of display devices comprising: a pixel electrode (211; see Jang Fig. 7), an intermediate layer comprising an emission layer (212; Jang Fig. 7; ¶ 70) on the pixel electrode (see Jang Fig. 7,) and an opposite electrode on the intermediate layer (213; see Jang Fig. 7,) and wherein a portion of light emitted from the emission layer is to be totally internally reflected by an interface between the bonding layer and the inner wall (see Jang at least Figs. 7-8; ¶ 123.)
As per claim 11, see the rejection of claims 1 and 9 for similar limitations. Note that the claimed insulating layer of this claim corresponds to the element [190] or the combination of elements [190, 301]. Jang further discloses the light modulating layer [OL1, OL2] being on an insulating layer [190/ 190, 301] (see at least Fig. 7.)
As per claim 12, see the rejection of claim 9 for similar limitations. Jang further discloses the light modulating layer [OL1, OL2] being on an insulating layer [190/ 190, 301] (see Jang at least Fig. 7) covering an edge of the pixel electrode [211] (see Jang at least Fig. 7.)
As per claim 13, Jang discloses an encapsulating member (301; Fig. 7) between the display device [OLED 210] and the light modulating layer [OL1, OL2] (see at least Fig. 7.)
As per claim 14, see the rejection of claim 7 for similar limitations.
As per claims 15-18, see the rejection of claims 2-4 for similar limitations.

Claims 5, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kwon and Kim656, and further in view of Kim et al. (US 2019/0013495 A1; hereinafter Kim495.) 
As per claims 5 and 19, Jang further discloses an inner wall of each of the openings comprising an inclined surface (see at least Figs. 7-8,) but is silent to a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed.
However, in the same field of endeavor, Kim495 discloses a related OLED display apparatus (see at least Fig. 1) comprising: an encapsulating member encapsulating the pixel layer (see at least Fig. 1, disclosing an encapsulating member [410-430] encapsulating the pixel layer;) and a light modulating layer being on the encapsulating member (see at least Fig. 1, disclosing a light modulating layer 510 being on the encapsulating member [410-430]) and having a thickness about 1 µm to 10 µm (see at least Fig. 3, discussing various thicknesses of the light modulating layer being about 1 µm to 10 µm, including a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed,) in order to reduce the amount of light to be lost and allow the light incident into the light modulating layer (510) to be totally internally reflected by the interface between the bonding layer (520) and the light modulating layer (510), thereby increasing the transmittance (see at least ¶¶ 84-85.)
Jang, as discussed above, discloses the light modulating layer, but is silent to a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed. Kim495, as discussed above, teaches various thicknesses of the light modulating layer being about 1 µm to 10 µm, including a particular thickness of the light modulating layer being about 1.5 µm to 2.5 µm, as claimed, in order to reduce the amount of light to be lost and allow the light incident into the light modulating layer to be totally internally reflected by the interface between the bonding layer and the light modulating layer, thereby increasing the transmittance. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Jang light modulating layer having a particular thickness being about 1.5 µm to 2.5 µm, as desired claimed, in view of the teaching in the Kim495 reference, to improve the above modified display apparatus of the Jang reference for the predictable result of reducing the amount of light to be lost and allowing the light incident into the light modulating layer to be totally internally reflected by the interface between the bonding layer and the light modulating layer, thereby increasing the transmittance.
	
As per claim 10, Jang, as discussed in the rejection of claim 1 above, discloses the functional layer comprising a layer (OL3), but is silent to the layer (OL3) being a polarization layer. However, in the same field of endeavor, Kim495 discloses a related OLED display apparatus (see at least Fig. 1) comprising: a functional layer comprising a polarization layer and disposed on the light modulating layer (see at least Fig. 1; ¶ 92, disclosing a functional layer comprising a polarization layer 610 and disposed on the light modulating layer 510.) Therefore, while Jang does not explicitly disclose the layer OL3 being a polarization layer, as claimed, one of ordinary skill in the art would have found it obvious to recognize that Kim495 remedying for the deficiency of the Jang reference to indicate the layer OL3 being a polarization layer to obtain the same predictable result; or to replace the layer OL3 of Jang with the polarization layer, in view of the teaching in the Kim495, to improve the above modified display apparatus of the Jang reference for the predictable result of letting light wave of a specific polarization pass through while blocking light waves of other unwanted polarizations, as the well-known function of the polarization layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626